Citation Nr: 0027573	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 428	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
Board of Veterans' Appeals (Board) July 1965 decision that 
denied the claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether there was clear and unmistakable error in the 
Board's February 1987 decision that denied the claim of 
entitlement to service connection for a nervous disorder.


REPRESENTATION

Moving Party Represented by: Sammuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel





FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
to November 1952.

2.	In August 2000 the Board was notified by the 
representative that the veteran died on July [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
Board's consideration of this motion.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The Board finds that the situation 
herein, while pertaining to a motion for review, and not an 
appellate claim, is nonetheless analogous to the situation in 
Landicho.  The Federal Circuit has held that a motion 
challenging a decision of the Veterans Benefits 
Administration (VBA) on a clear and unmistakable error basis 
does not survive the veteran's death; the law that enacted 
the right to challenge VBA decisions was the same law that 
enacted the right to challenge Board decisions on that basis, 
as codified at 38 U.S.C.A. § 7111 (West Supp. 1999).  Haines 
v. West, 154 F.3d 1298 (Fed. Cir. 1999). The Board 
accordingly concludes that the motion made on behalf of the 
veteran has become moot by virtue of his death and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 
7104(a), 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1302, 
20.1400 (1999).


ORDER

The appeal is dismissed.



		
ROBERT P. REGAN
Veterans Law Judge
Board of Veterans' Appeals


 



